Case 1:20-cv-00226-KD-B Document 7 Filed 07/01/20 Page 1 of 1   PageID #: 30




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

VAN GANDY,                          *
                                    *
      Plaintiff,                    *
                                    *
vs.                                 * CIVIL ACTION NO. 20-00226-KD-B
                                    *
VT MAE,                             *
                                    *
      Defendant.                    *

                                  ORDER

      After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and a de novo

determination of those portions of the Report and Recommendation

to which objection (Doc. 6) is made, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. §

636(b)(1)(A) and dated June 4, 2020 (Doc. 5) is ADOPTED as the

opinion of this Court.

      Accordingly, Plaintiff’s complaint is DISMISSED with

prejudice, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for

failure to state a claim on which relief can be granted.

      DONE this 1st day of July 2020.

                                  s/ Kristi K. DuBose
                                  KRISTI K. DuBOSE
                                  CHIEF UNITED STATES DISTRICT JUDGE
